          Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 1 of 10



                                                                                                 7/10/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
   CANFIELD et al.,                                               :
                                                                  :
                                                      Plaintiffs, :
                     -against-                                    :      1:18-cv-08913(ALC)
                                                                  :
   SS&C TECHNOLOGIES HOLDINGS, INC., et :
   al.,                                                           :
                                                                  :
                                                   Defendants. :
                                                                  :
                                                                  :
------------------------------------------------------------x     :
                                                                  :
------------------------------------------------------------x     :
   MENDON, et al.,                                                :
                                                                  :
                                                      Plaintiffs, :
                     -against-                                    :      1:18-cv-10252 (ALC)
                                                                  :
   SS&C TECHNOLOGIES HOLDINGS, INC., et :
   al.,                                                           :     OPINION AND ORDER
                                                                  :
                                                   Defendants. :
                                                                  :
                                                                  :
------------------------------------------------------------x     :
ANDREW L. CARTER, JR., United States District Judge:              :
                                                                  :
         Before the Court is Defendants’ motion to disqualify     : Plaintiffs’ counsel in these two

related actions—Canfield et al v. SS&C Technologies Holdings, Inc. et al, and Mendon et al v.

SS&C Technologies Holdings, Inc. et al—as well as in pending arbitration proceedings in

Missouri. For the reasons that follow, Defendants’ motion with respect to the Canfield and

Mendon actions is GRANTED. Additional briefing is required to rule on the motion with respect

to Counsel’s representation in the arbitration proceedings.




                                                         1
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 2 of 10




                                         BACKGROUND

I. All Related Cases

       Before delving into the facts specific to the instant motion, it is necessary to provide an

overview of the procedural history of these and related actions, as it is complex.

       There are four related cases pending before this Court and arbitration proceedings

pending in the Western District of Missouri concerning the facts at issue here. In three of the

actions before this Court—Ferguson, Canfield, and Mendon—the named Plaintiffs are current or

former employees of DST Systems, Inc., now SS&C Technologies Holdings, Inc. They are also

participants in the DST Systems, Inc., 401(k) Profit Sharing Plan, “an individual account or

defined contribution pension plan…subject to the provisions of ERISA.” (Canfield Compl.

(“CC”) at ¶ 3; Mendon Compl. (“MC”) at ¶¶ 1, 8–9). The Advisory Committee of DST

Retirement Plan is the plan’s named fiduciary. (CC at ¶ 15). Ruane, Cunniff & Goldfarb & Co.,

Inc. is the investment manager of DST’s Master Trust, in which Plaintiffs allege “a portion of the

Plan’s assets are invested…” (CC Compl. at ¶ 3).

       In Ferguson, Plaintiffs brought suit against Ruane, DST or SS&C, The Advisory

Committee of the Plan, and The Compensation Committee of the DST Board of Directors as well

as over a dozen of its named members. (Ferguson Compl.). In Canfield and Mendon, Plaintiffs

raise claims against SS&C or DST, Ruane, The Advisory Committee of the Plan, including its

“individual members,” and The Compensation Committee and its individual members, and John

Does 1–20. (CC at ¶ 1; MC. at ¶ 1). Plaintiffs in these three actions claim that Defendants

violated (“ERISA”) through several breaches of the fiduciary duty they owed to Plan

participants, and as a result of this breach, Plaintiffs’ Plan accounts sustained losses.




                                                  2
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 3 of 10




       Claimants asserted virtually identical claims against Defendants in arbitration

proceedings in the Western District of Missouri. (Payne Compl. (“PC”) at ¶ 45). Ruane alleges

that in their arbitration demands, claimants improperly purported to assert both individual claims

and prohibited claims on behalf the plan. (Id. at ¶ 47). Ruane filed an action in the Western

District of Missouri to enjoin claimants from prosecuting collective or representative claims and

from prosecuting the arbitrations until the Southern District of New York determined whether

the plaintiffs in Ferguson represent the entire plan. (Id. at ¶ 49). Claimants moved to dismiss the

action, representing that the inclusion of the collective claims was a mistake that they now

disavow. (Id. at ¶ 52). Based on these representations, Ruane ultimately voluntarily dismissed its

claims without prejudice, and the claimants’ revised demands are pending in arbitration. (Id. at

¶¶ 52, 54, 56).

       In Scalia v. Ruane, Cunniff & Goldfarb, Inc. et al, the Secretary of Labor sued Ruane, the

DST parties, sixteen members of the former DST Plan Advisory Committee and Compensation

Committee’s Board of Directors, alleging that Defendants “caused the Plan and its participants to

suffer harm” and seeking an order requiring Defendants to “restore to the Plan and its

participants all losses caused.” (Scalia Compl. (“SC”) at ¶¶ 59, 63).

       Finally, in Ruane v. Payne, Ruane seeks a declaratory judgement providing that “multiple

representatives of the participants and Plan cannot at the same time seek recovery in multiple

forums for the same harm to the same Plan assets caused by the same alleged breaches of

fiduciary duty.” (PC at ¶ 61). Additionally, Ruane seeks injunctive relief “enjoining the

arbitrations until this Court can determine whether Ferguson or Scalia represents all 10,000 Plan

participants or only the approximately 500 who opted out of the Arbitration Agreement.” (Id.)




                                                 3
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 4 of 10




II. The Instant Motion to Disqualify

       Defendants in the Mendon and Canfield actions now move to disqualify Plaintiffs’

counsel. Plaintiffs in these cases are represented by The Klamann Law Firm and Kent, Beatty &

Gordon, LLP. The Klamann group also represents Percy Payne, the Defendant in the Payne

action. Conversely, the law firms Shepard, Finkelman, Miller & Shah, LLP, Kirby McInerney

LLP, and the Law Office of Heidi A. Wendel, PLLC represent Plaintiffs in the Ferguson action.

       On December 5, 2019, DST Defense counsel in the Mendon and Canfield actions notified

the court that The Klamann group also represented three, former members of the Plan’s Advisory

Committee—Kenneth Hager, Thomas McDonnell, and Joan Horan—in arbitration proceedings

against DST and Ruane in the Western District of Missouri. (Canfield ECF No. 27; Mendon ECF

No. 28). Defendants assert that Plaintiffs in Mendon and Canfield sue the Advisory Committee

of the Plan and its individual members, which include Hager, McDonnell, and Horan. In other

words, Defendants argue that The Klamann Group is bringing suit against its own clients in

Canfield and Mendon, which amounts to a concurrent conflict of interest warranting

disqualification. With the court’s permission, Defendants filed a motion to disqualify on the

above basis on February 18, 2020. (Canfiled ECF Nos. 34–35; Mendon ECF Nos. 33–34).

                                       LEGAL STANDARD

        “‘District courts have broad discretion to disqualify attorneys, but it is a drastic measure

that is viewed with disfavor in this Circuit’ due to the delay it involves and its potential for

misuse as a litigation tactic.” Mura v. Thomas, No. 19 CV 8699, 2020 WL 2086039, at *3

(S.D.N.Y. Apr. 30, 2020) (quoting Ritchie v. Gano, No. 07 Civ. 7269, 2008 WL 4178152, at *2

(S.D.N.Y. Sept. 8, 2008) (internal quotation marks omitted)). The decision “requires balancing

‘the client's right to select counsel of his choice against the need to maintain the integrity and




                                                  4
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 5 of 10




high standards of the legal profession.’” Giambrone v. Meritplan Ins. Co., 117 F. Supp. 3d 259,

267 (E.D.N.Y. 2015) (quoting Nordwind v. Rowland, 584 F.3d 420, 435 (2d Cir. 2009)).

“However, ‘any doubt [with respect to whether disqualification should be ordered] is to be

resolved in favor of disqualification.’” Bell v. Ramirez, No. 13 Civ. 7916, 2017 WL 4296781, at

*1 (S.D.N.Y. Sept. 26, 2017) (quoting Hull v. Celanese Corp., 513 F.2d 568, 571 (2d Cir. 1975))

(internal citation omitted) (alteration in original).

        In deciding disqualification motions, courts may look to “the American Bar Association

(ABA) and state disciplinary rules,” however “such rules merely provide general guidance and

not every violation of a disciplinary rule will necessarily lead to disqualification.” Hempstead

Video, Inc., 409 F.3d 127, 132 (2d Cir. 2005). Disqualification is only appropriate where “an

attorney’s conduct tends to taint the underlying trial[.]” Board of Ed. of City of New York v.

Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979) (internal quotation marks omitted).

        “The standard for disqualification depends on whether the representation is concurrent—

meaning the lawyer represents two or more current clients at the same time—or successive—

meaning the attorney represents a current client against, or whose interests are adverse to those

of, a former client.” Tour Technology Software, Inc. v. RTV, Inc. et al., No. 17 CV 5817, 2018

WL 3682483, at *3 (E.D.N.Y. Aug. 2, 2018). The Second Circuit considers concurrent

representation per se improper. Hempstead Video, 409 F.3d at 133. An attorney engaging in

concurrent representation will be disqualified unless he or she can “show, at the very least, that

there will be no actual or apparent conflict in loyalties or diminution in the vigor of his

representation.” Id. (emphasis in original). “[T]his is ‘a burden so heavy that it will be rarely

met.’” GSI Commerce Solutions, Inc. v. BabyCenter, L.L.C., 618 F.3d 204, 209 (2d Cir. 2010)

(quoting Glueck v. Jonathan Logan, Inc., 653 F.2d 746, 749 (2d Cir. 1981)).




                                                    5
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 6 of 10




                                            DISCUSSION

I. Concurrent Representation

        The Klamann Group argues that Hager, McDonnell and Horan are not among the

individual Advisory Committee members Plaintiffs are suing in Canfield and Mendon, thus, the

arbitration claimants’ and Plaintiffs’ interests do not conflict. (ECF No. 39 at 7, 20). Horan

served on the Committee until December 6, 2010, McDonnell until April 3, 2012, and Hager

until October 21, 2013. (ECF No. 39 at 13 n.1). The Canfield and Mendon Plaintiffs, the

Klamann Group argues, are only suing for breaches in fiduciary duty that occurred after 2013,

thus, Horan, McDonnell, and Hager are not being sued. (Id. at 12–13). Accordingly, the

Klamann Group argues that any potentially adverse interests are hypothetical, and not severe

enough to warrant disqualification. I disagree. From the plain language of Plaintiffs’ complaints,

at least Hager and McDonnell, and possibly Horan are defendants in the Mendon and Canfield

actions. This type of conflict poses a severe risk of “trial taint.”

        By the plain text of the Canfield and Mendon complaints, Plaintiffs allege that

Defendants DST and the Advisory Committee breached their fiduciary duties prior to 2014. For

instance, the complaints allege that “[b]y retaining Defendant Ruane, Defendants failed to

discharge their duty to select and retain an investment manager solely in the interest of the

participants and beneficiaries of the plan and for the exclusive purpose of providing benefits to

Plan participants and beneficiaries.” (MC at ¶ 42; CC at ¶ 45). Additionally, the complaints

allege that “while acting as Plan fiduciaries[,]” Defendants allowed Ruane to charge the Plan a

“grossly and objectively excessive” fee. (MC at ¶ 43; CC at ¶ 46). “A prudent fiduciary under

like circumstances would have negotiated an annual feel of far less than one percent (1%).” (Id.)




                                                   6
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 7 of 10




Defense counsel submitted evidence obtained during discovery that Ruane has served as the

Plan’s Investment Manager since 1973. (Recher Decl. Exs. A, B).

       Additionally, Plaintiffs take issue with the Plan’s investment in Valeant Pharmaceuticals.

The Complaint alleges that Valeant was unsuitable for an investment in a retirement account” as

Valeant pursued a “a particularly risky” “aggressive growth by acquisition strategy since at least

2008.” (CC at ¶¶ 33–34, 37; MC at ¶¶ 31, 34). Specifically, the complaints state that “Defendants

knew or should have known by at least 2011 that Valeant was a particularly risky and imprudent

investment.” (CC at ¶ 39; MC at ¶ 36).

       Based on these examples, it is evident that Plaintiffs intended to sue DST and the

Advisory Committee for fiduciary breaches they committed at least in 2011, potentially as early

as 1973. At least Hager and McDonnell were on the Committee in 2011. The Klamann group is

suing its own clients, thereby jeopardizing the undivided loyalty it owes to Plaintiffs. The risks

posed by this scenario are endless and exemplified by Counsel’s arguments in its opposition

brief. The Klamann Group argues that its allegation related to Ruane’s fee was provided for

motivational context as to later actionable breaches and that “[n]either the Plaintiffs nor the

Arbitration Claimants…seek damages against DST for having originally retained Ruane.” (ECF

No. 39 at 13). Additionally, Counsel insists that Plaintiffs and Arbitration Claimants allege that

DST and the Committee breached their fiduciary obligations only by retaining Ruane as

Investment Manager after 2014. It was in 2014, Counsel asserts, when the DST and the

Committee should have been aware that the Plan’s investments were overly concentrated in

Valeant, amounting to a breach of Ruane’s duties. (Id. at 14–15). As for the contradictory

allegation appearing in both the Canfield and Mendon complaints—that “Defendants knew or

should have known by at least 2011 that Valeant was a particularly risky and imprudent




                                                  7
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 8 of 10




investment”—The Klamann Group contends that this was a mere typo. (Id. at 15). The rest of the

complaint, Counsel highlights, clearly focuses on post-2013 conduct. (Id.)

       Given the severe conflict posed by the initial complaints in these actions, the Court

cannot assess whether Counsel acts in good faith, or improperly seeks to limit the scope of

Plaintiffs’ actions simply to preclude liability against his arbitration clients. “When determining

whether a…conflict due to concurrent representation merits disqualification, courts look to the

point in time at which the conflict arose, not when the litigation is filed.” Troika Media Group,

Inc. v. Stephenson, No. 19 Civ. 145, 2019 WL 5587009, at *5 (S.D.N.Y, Oct. 30, 2019). The

reason is to prevent attorneys from “convert[ing] a present client into a ‘former client’ by

choosing when to cease to represent the disfavored client.” (Id.) (internal quotation marks

omitted). However, the same principle applies here to prevent an attorney from amending a

complaint to erase the appearance of concurrent representation. By the plain terms of the

originally filed complaints, Plaintiffs sued their Counsel’s arbitration clients.

II. The Klamann Group’s Burden

       Plaintiffs’ Counsel has not satisfied his high burden of establishing “that there will be no

actual or apparent conflict in loyalties or diminution in the vigor of his representation” despite

this concurrent conflict. Hempstead, 409 F.3d at 133 (emphasis in original). Counsel raises three

arguments as to why I should deny Defendants’ disqualification motion even upon a finding that

there is a concurrent conflict. The first is that Defendant DST’s unreasonable delay in making

this motion raises a reasonable inference either that DST did not honestly believe that a conflict

exists, or that the motion is nothing but a strategic tool to deprive Plaintiffs of their chosen

counsel. (ECF No. 39 at 25). Defendants’ motivations for bringing the motion do not support the

conclusion that Plaintiffs’ counsel will not still face a conflict in loyalties. Defendants’ motives




                                                   8
         Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 9 of 10




and tactics possibly may be improper, but that finding does not remedy the concurrent

representation problem at issue. Plaintiffs cite one case from this District in which the court

noted that a waiver may be presumed if a motion to disqualify is not brought within a reasonable

time. (Id.) (quoting Siverio v. Lavergne, No. 86 Civ. 6584, 1989 WL 31531, at *2 (S.D.N.Y.

Mar. 29, 1989). However, the court in that case found that there had not been an unreasonable

delay and noted that the cases in which an unreasonable delay had been found typically involved

delays of “at least several years between the time the moving party learned of the conflict and the

time the disqualification motion was asserted.” Siverio, 1989 WL 31531, at *2.

       Counsel’s second argument is that his clients—both Plaintiffs and the arbitration

claimants—would be severely prejudiced by their disqualification. (ECF No. 39 at 26–27).

However, this argument again, does not satisfy Counsel’s required burden.

       Third, Counsel contends his clients have provided informed consent to joint

representation, thereby waiving any conflict. However, this consent needed to be “obtained prior

to [Counsel’s] undertaking representation of adverse interests, not in response to a motion to

disqualify.” Anderson v. Nassau Cty. Dept. of Corrections, 376 F. Supp. 2d 294, 299–300

(E.D.N.Y. 2005) (citing Discotrade Ltd. v. Wyeth-Ayerst Intern., Inc., 200 F.Supp.2d 355, 360

(S.D.N.Y. 2002)).

       Based on the above, Counsel has not met its burden and disqualification in the face of

this concurrent representation is warranted.

                                         CONCLUSION

       Defendants’ motion to disqualify as to the Canfield and Mendon actions is GRANTED.

The parties should submit additional briefing by July 24, 2020 as to whether this Court has

jurisdiction over Defendants’ disqualification motion as it relates to the Missouri arbitration




                                                 9
        Case 1:18-cv-08913-ALC Document 49 Filed 07/10/20 Page 10 of 10




proceedings. Related to this issue is The Klamann Group’s representation of Percy Payne in

Ruane Cunniff & Goldfarb, Inc. v. Payne et al. DST is not a party to this action, but the Klamann

Group and Ruane should both submit briefing by July 24, 2020, as to whether The Klamann

Group’s representation in this matter remains proper.

       Further, the Court is aware that Plaintiffs in Mendon and Canfield have filed notices

voluntarily dismissing their claims against Ruane pursuant to Fed. R. Civ. P. 41(a)(1). The Court

is also in receipt of Ruane’s letter informing the Court that it intends to dismiss Payne in its

entirety pursuant to Fed. R. Civ. P. 41(a)(2). Because Plaintiffs’ Counsel has been disqualified in

the Mendon and Canfield actions, I cannot sign off Plaintiffs’ Rule 41(a)(1) dismissal.




SO ORDERED.

Dated: July 10, 2020                           ___________________________________

        New York, New York                             ANDREW L. CARTER, JR.
                                                       United States District Judge




                                                 10
